DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Lin(USPubN 2017/0148141)) does not disclose, with respect to claim 1, a light emitter; a sensor array; and a computing device configured to correct a digital image acquired by the sensor array to reverse an effect of signal diffusion among pixels of the digital image, the computing device comprising: a controller configured to modulate the light emitter and synchronously modulate an electronic shutter of the sensor array, the controller comprising a logic system and a memory system operatively coupled to the logic system, the memory system holding instructions that cause the logic system to: acquire via the sensor array, for a target pixel j of the digital image, a first set of signal values and a first set of signal amplitudes each corresponding to a set of kernel pixels i surrounding and including the target pixel j, the first set of signal values and the first set of signal amplitudes acquired at a first modulation frequency of light emitted by the light emitter; for each kernel pixel i, compute a first weighting coefficient based on the signal amplitude of that kernel pixel i and on the signal amplitude of the target pixel j; compute a first linear combination of signal values corresponding to the set of kernel pixels i, wherein the signal value for each pixel i is weighted by the first weighting coefficient corresponding to that pixel i; store the first linear combination in memory of the computing device as a first corrected signal value for the target pixel j; acquire via the sensor array, for the target pixel j, a second set of signal values and a second set of signal amplitudes acquired at a second modulation frequency of light emitted by the light emitter; for each kernel pixel i, compute a second weighting coefficient based at least on the second set of signal amplitudes; and compute and store a second linear combination of signal values from the second set of signal values, the second linear combination being specific to the second modulation frequency of light emitted by the light emitter as claimed.  Rather, Lin discloses The method includes the steps of: receiving upper image data; calculating a first ratio using a target pixel and a plurality of first reference pixels in the upper image data; calculating a first diffusion coefficient according to the first ratio and a diffusion coefficient mapping equation; calculating a first pixel value of the target pixel according to the target pixel, the first reference pixels, and the first diffusion coefficient; receiving lower image data; calculating a second ratio using the target pixel and a plurality of second reference pixels in the lower image data, wherein the target pixel has the first pixel value; calculating a second diffusion coefficient according to the second ratio and the diffusion coefficient mapping equation; and calculating a second pixel value of the target pixel according to the target pixel, the second reference pixels, and the second diffusion coefficient.  The same reasoning applies to claims 6 and 17 mutatis mutandis.  Accordingly, claims 1-12, 17, 18, and 20-25 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484